Appeal by an employer and insurance carrier from an award made by the Workmen’s Compensation Board to claimant for disability. Claimant was employed as a cutter and operator in a furrier establishment. Due to an elevator stoppage he was required to walk up four flights of stairs to reach his place of employment. When he reached the third floor he began to experience severe pains in his chest, and these continued for several days. He was finally hospitalized and his condition diagnosed as an acute myocardial infarction. There is direct medical testimony to connect his acute attack with the exertion required to climb four flights of stairs. The board found that claimant sustained an industrial accident arising out of and in the course of his employment. Award affirmed, with costs to the Workmen’s Compensation Board. Foster, P. J., Brewster, Bergan and Halpern, JJ., concur.